Citation Nr: 0506828	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-21 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle injury, currently rated at 10 percent.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
residuals of a right ankle injury.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
residuals of a right ankle injury.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which increased the rating for 
service-connected residuals of a right ankle injury to 10 
percent; and a May 2002 rating decision by the VARO in Los 
Angeles, which denied service connection for a right knee 
disability, a low back disability, and PTSD.

In December 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a videoconference hearing.

The issues of entitlement to service connection for a right 
knee disability, a low back disability, and PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.





FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  Residuals of a right ankle injury are manifested by 
marked limitation of motion, including incoordination, pain 
on movement, instability of station, disturbance of 
locomotion, and interference with standing and weightbearing.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no more, for 
residuals of a right ankle injury with marked limitation of 
motion, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.6, 4.7, 4.45, 
4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a May 2001 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for an increased rating for his right ankle 
disability, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also asked the veteran to tell the RO about any 
additional information or evidence that he wanted the RO to 
try and get for him, and advised him to send the information 
describing any additional evidence or the evidence itself to 
the RO.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  

The original rating decision on appeal for a compensable 
rating for his right ankle disability was in April 2001.  The 
veteran did not receive a VCAA notice until May 2001, one 
month after the initial rating decision increasing his rating 
from noncompensable to 10 percent.  Nonetheless, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file, and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran was afforded VA medical 
examinations in February 2001 and March 2002 in connection 
with his claim for an increased rating for his right ankle 
disability.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  



Factual Background

The veteran's service medical records reflect that his right 
leg was injured in a shipboard accident off the coast of 
Korea in September 1951.  Service connection for residuals of 
a right ankle injury was awarded from February 1961.

In a March 1974 decision, the Board denied entitlement to a 
compensable rating for residuals of a right ankle injury.  In 
April 1981, the Board remanded the veteran's claim for a 
compensable rating for residuals of a right ankle injury and, 
in March 1982, again denied his claim for a compensable 
rating.

There are numerous VA clinic notes for the period 1999 
through 2003.  They reflect continuous treatment for pain in 
the right leg, including the knee, calf, and ankle, with 
electromyography (EMG) test results showing peripheral 
neuropathy.

A February 2001 VA examination reflected the veteran's 
complaint of diffuse right leg pain, worse at night.  Also 
noted was the fact that the veteran had a series of falls 
because of right ankle instability.  X-rays showed mild 
degenerative changes with calcaneal spurring in the right 
ankle.  Physical examination showed decreased sensation 
throughout the right foot with tenderness diffusely in the 
right ankle.  Pain was present with plantar flexion and 
subtalar motion. 

The examining physician concluded that the decreased range of 
motion and pain localized to the right ankle was not 
secondary to the mild arthritis present in the right ankle.  

Diagnoses were history of right ankle fracture, now healed; 
mild degenerative arthritis of the right knee; and peripheral 
neuropathy of the right foot and leg.

A February 2002 VA examination report reflects the fact that 
the veteran had sustained several recent falls as a result of 
right ankle instability and weakness.

On examination, no mechanical blockage was noted, but all 
range of motion tests for the right foot were with pain.    
Plantar flexion was limited to 45 degrees, dorsiflexion was 
limited to 10 degrees, eversion was limited to 20 degrees, 
and inversion was limited to 30 degrees.  The veteran used a 
cane and walked with a limp on the right side.  He could walk 
on his heels but could not walk on his tiptoes on the right 
side.  There was no clinical evidence of arthritis of the 
right ankle.

Diagnoses were provided with respect to the right knee and 
lower back but were not provided with respect to the right 
ankle.
 
Legal Criteria

Moderate limitation of motion of the ankle warrants the 
assignment of a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2004).  To warrant the assignment of a 
20 percent rating, the limitation of motion must be severe.  
Id.

The terms "moderate" and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  The use of terminology 
such as "moderate" or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R.§ 4.6. (2004).

Any reasonable doubt regarding the degree of disability is to 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursions of movements in 
different planes.  Factors for consideration include less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  38 C.F.R. § 4.45 (2004).

Analysis

The medical evidence of record reflects continuous complaints 
of, and clinical treatment for, right ankle pain and 
instability.  Clinical notes document several falls, 
apparently caused by right ankle instability.  Evidence of 
more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, disturbance of 
locomotion, and interference with standing and weight-bearing 
are present in the clinical treatment notes, and all must all 
be considered under 38 C.F.R. § 4.45.

In determining an appropriate rating, the Board is required 
to consider all evidentiary factors and render a decision 
which is equitable and just.  38 C.F.R. § 4.6.  Any doubt 
regarding the degree of disability must be resolved in favor 
of the veteran, and any question as to which of two 
evaluations shall be applied must be resolved by assigning 
the higher evaluation if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. §§ 4.3, 4.7 (2004).

The evidence of record unambiguously reflects that the 
veteran has had increasing pain and severe instability 
problems with his right ankle, and range of motion testing of 
the ankle in February 2001 and February 2002 showed 
significant limitation of right ankle motion with pain.  The 
Board concludes that, resolving any doubt as to the degree of 
disability in favor of the veteran, and in consideration of 
the overall disability picture, a rating of 20 percent for 
residuals of a right ankle injury is warranted.  In the 
absence of evidence of ankylosis of this ankle (Diagnostic 
Code 5270), however, there is no basis for an even higher 
evaluation.  As such, a 20 percent evaluation is assigned, 
and, to this extent, the claim is granted.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorder has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to a rating of 20 percent, but no more, for 
residuals of a right ankle injury is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

In order to establish service connection for a particular 
disorder, the evidence of record must generally demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  
However, symptoms attributable to PTSD are often not 
manifested in service.  Accordingly, service connection for 
PTSD in this case requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f).

The veteran has been diagnosed with PTSD by a VA psychologist 
treating him at the Vet Center, as well as by a VA 
psychiatrist.  In August 2001, the RO received a list of the 
veteran's claimed stressors.  To date, however, the RO has 
not made efforts to either corroborate these claimed 
stressors or request that the veteran provide further 
specific details.  This is necessary prior to Board action on 
this case.

Regarding the veteran's other claims, the Board notes that a 
February 2001 VA examination revealed degenerative arthritis 
of the right knee and peripheral neuropathy of the right foot 
and leg, as well as mild arthritis of the right ankle.  The 
examining physician concluded that both the veteran's right 
ankle and right knee were injured in his in-service accident.  
The examiner did not, however, provide a rationale for how he 
reached this opinion and did not cite to specific in-service 
treatment for the right knee.

A February 2002 VA examination revealed no clinical evidence 
of arthritis of the veteran's right ankle, and the 
examination report contains the opinion of the examining 
physician that it is "not likely" that the degenerative 
disk disease of the lumbar spine and the arthritis of the 
right knee result from the veteran's service-connected right 
ankle disability.  No rationale is provided to support this 
opinion, however.  By contrast, in an October 2002 clinic 
note, a VA treating physician stated that it is "reasonably 
medically probable" that the veteran's right knee and lower 
back pain are caused, or contributed to, by his service-
connected right ankle injury.  No rationale is provided to 
support this opinion, and there is no indication that this 
physician reviewed the veteran's claims file.

In view of the disagreement between various medical 
professionals as to whether or not the veteran's right knee 
and back pain are caused, or contributed to, by his service-
connected right ankle injury, it is necessary that a 
comprehensive VA examination, with a claims file review, be 
conducted to address these matters.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should first contact the 
veteran and request that he provide 
additional details regarding his 
claimed stressors, including dates, 
places, names of individuals, and 
units involved.  All responses 
received from the veteran must be 
added to the claims file.

2.  The RO should then review the 
veteran's claims file, photocopy all 
relevant statements and documents 
(including the noted August 2001 
statement), and compile a list of 
all of the veteran's claimed 
stressors.  The list and photocopies 
should be submitted to United States 
Armed Services Center for Research 
of Unit Records (CURR), and CURR 
should be requested to attempt to 
corroborate all claimed stressors 
and to provide the unit records of 
the veteran's military unit.  All 
materials received from CURR in this 
regard must be added to the claims 
file.

3.  If and only if the CURR research 
has corroborated one or more 
verified stressors, the RO should 
schedule the veteran for a VA 
psychiatric examination, conducted 
by an examiner who has reviewed the 
claims file.  The examiner should 
indicate whether the veteran 
currently suffers from PTSD and 
whether this is attributable to a 
corroborated in-service stressor.  
All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in 
a typewritten report.

4.  The veteran should also be 
afforded a VA orthopedic 
examination, conducted by an 
examiner who has reviewed his claims 
file.  Based on the examination 
results, the examiner should provide 
an opinion as to whether it is at as 
least as likely as not (e.g., a 50 
percent or greater probability) that 
the veteran's low back and right 
knee disorders are etiologically 
related to either service or his 
service-connected right ankle 
disorder.  If no causal relationship 
is noted for one or both disorders, 
the examiner should discuss the 
etiology of that disorder (or 
disorders).  All opinions and 
conclusions expressed by the 
examiner must be supported by a 
complete rationale in a typewritten 
report.

5.  After ensuring that all 
requested development has been 
accomplished in accordance with the 
above instructions, the RO should 
readjudicate the veteran's claims 
for service connection for PTSD, a 
right knee disability, and a low 
back disability.  If any of the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided 
with a Supplemental Statement of the 
Case containing notice of al 
relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issues.  An appropriate period 
of time should be allowed for a 
response.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


